DETAILED ACTION
	This action is responsive to 11/04/2021.
	Prior objection to the drawings has been withdrawn.
	Prior 35 U.S.C. §112 rejection of claims 4 and 8 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an organic light-emitting diode (OLED) display panel that can prevent brightness or color deviation when subpixels emit light, so that the entire display panel has normal brightness and no color shift.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “An organic light-emitting diode (OLED) display panel, comprising: a plurality of sub-pixels arranged in an array; a plurality of scanning signal lines arranged in a plurality of rows respectively, a plurality of light-emitting signal lines arranged in a plurality of rows respectively, and a plurality of first driving voltage lines arranged in a plurality of rows respectively, wherein the scanning signal lines, the light-emitting signal lines, and the first driving voltage lines extend in a horizontal direction; and a plurality of data signal lines, at least one second driving voltage line, and at least one third driving voltage line extending in a vertical direction; wherein each scanning signal line is connected to one row of the sub-pixels, each of the light-emitting signal lines is connected to one row of the sub-pixels, each of the first driving voltage lines is connected to one row of the sub-pixels, and each of the data signal lines is connected to one column of the sub-pixels; wherein each of the first driving voltage lines arranged corresponding to each row of the sub- pixels is connected to the second driving voltage line through a first thin film transistor (TFT), a gate electrode of the first TFT is electrically connected to one of the scanning signal lines arranged corresponding to each row of the sub-pixels, a source electrode of the first TFT is electrically connected to the second driving voltage line, and a drain electrode of the first TFT is electrically connected to the first driving voltage lines; and wherein each of the first driving voltage lines arranged corresponding to each row of the sub- pixels is connected to the third driving voltage line through a second TFT, a gate electrode of the second TFT is electrically connected to one of the light-emitting signal lines arranged corresponding to each row of the sub-pixels, a source electrode of the second TFT is electrically connected to the third driving voltage line, and a drain electrode of the second TFT is electrically connected to the first driving voltage lines, wherein the scanning signal line in the n-th row and the light-emitting signal line in the n-th row arranged corresponding to the n-th row of the sub-pixels are coupled together and successively undergo a data writing phase and a display light-emitting phase, and n is a positive integer; in the data writing phase, the scanning signal line in the n-th row provides a low potential scanning signal, and the light-emitting signal line in the n-th row provides a high potential light-emitting signal; in the display light-emitting phase, the scanning signal line in the n-th row provides a high potential scanning signal, and the light-emitting signal line in the n-th row provides a low potential light-emitting signal; in the data writing phase, the scanning signal line in the n-th row provides a low potential scanning signal to switch on the first TFT, the light-emitting signal line in the n-th row provides the high potential light-emitting signal to switch off the second TFT, the first driving voltage line in the n-th row is electrically connected to the second driving voltage line, the first driving voltage line in the n-th row transmits a standard driving voltage supplied by the second driving voltage line as a driving voltage to the n-th row of the sub-pixels, and a data signal voltage supplied by the data signal line is written to the n-th row of the sub-pixels; and in the display light-emitting phase, the scanning signal line in the n-th row provides a high potential scanning signal, and the light-emitting signal line in the n-th row provides a low potential light-emitting signal, wherein in the display light-emitting phase, the scanning signal line in the n- th row provides the high potential scanning signal to switch off the first TFT, the light-emitting signal line in the n-th row provides the low potential light-emitting signal to switch on the second TFT, the first driving voltage line in the n-th row is electrically connected to the third driving voltage line, the first driving voltage line in the n-th row transmits a driving illumination voltage supplied by the third driving voltage line as a driving voltage to the n-th row of the sub-pixels, and the data signal voltage written to the n-th row of the sub-pixels drives the n-th row of the sub- pixels to emit light.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627